                                                                                                       6/2/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                                    20-cr-505 (AJN)
  Andrew Joyner,
                                                                                        ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

        The Court has received the parties’ letter requesting an extension of time to June 18, 2021

to file Rule 12 motions and/or apprise the Court of a negotiated pre-trial disposition. That

motion is GRANTED.

        Additionally, trial was originally scheduled in this case for Monday, August 9, 2021.

Due to the protocols implemented in response to the challenges posed by the COVID-19

pandemic, the Southern District is scheduling all jury trials through a centralized calendaring

process, giving priority to criminal trials. Although the Court requested a jury trial start date of

August 9, 2021, the Clerk’s Office scheduled trial to commence on July 26, 2021.

        If a pre-trial disposition is not reached by June 18, 2021, the Court will issue an order

scheduling the remainder of the pre-trial submissions in advance of the July 26, 2021 trial start

date.



        SO ORDERED.




                                                  1
Dated: June 2, 2021
       New York, New York   ____________________________________
                                      ALISON J. NATHAN
                                    United States District Judge




                            2
